Citation Nr: 0521355	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  98-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the left hip with retained foreign 
body.

2.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of a gunshot wound the right shoulder.

3.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of a gunshot wound to the left buttock.

4.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the left shoulder.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2003.  This matter was 
originally on appeal from rating decisions in January 1998 
and June 1999 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Newark, New Jersey.  A Travel Board 
hearing at the RO was scheduled for September 2003 but the 
veteran did not appear for the hearing at the designated date 
and time.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
left femur is related to active service.

2.  Residuals of a gunshot wound to the right shoulder are 
manifested by moderately severe injury to Muscle Group IV.

3.  Residuals of a gunshot wound to the left buttock are 
manifested by moderate injury to Muscle Group XVII.

4.  Residuals of a gunshot wound to the left shoulder are 
manifested by moderate injury to Muscle Group II.


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound to the left femur 
were incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a rating in excess of 20 percent are not 
met for residuals of a gunshot wound to the right shoulder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.55, 4.73 Diagnostic Code (DC) 5304 (2004).

3.  The criteria for a rating in excess of 20 percent are not 
met for residuals of a gunshot wound to the left buttock.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.55, 4.73 Diagnostic Code (DC) 5317 (2004).

4.  The criteria for a rating of 20 percent are approximated 
for residuals of a gunshot wound to the left shoulder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.55, 4.73 Diagnostic Code (DC) 5302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's October 2003 Remand, the veteran's 
claim was readjudicated under provision of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) as discussed in more detail below and 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's October 2003 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2004, the Appeals Management Center (AMC) sent a 
letter to the veteran advising him what evidence was required 
to substantiate his claims.  The letter also asked the 
veteran to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA was responsible for obtaining relevant 
records from any Federal agency and would make reasonable 
efforts to obtaining other relevant records not held by a 
Federal agency.  In addition, the April 2004 notice letter 
specifically advised the veteran to provide any evidence in 
his possession that pertains to his claim.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the rating actions 
were promulgated did VA, in April 2004, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded VA examinations 
in connection with his claims.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Service connection for residuals of a shell fragment 
wound to the left hip with retained foreign body

The veteran seeks service connection for residuals of 
shrapnel wound to the left hip with retained foreign body.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The service medical records reveal that in May 1944 the 
veteran sustained multiple (five) wounds, moderately severe, 
all penetrating, ranging from 1 to 3 cm. in length to his 
left buttock, right posterior axillary fold at level of 6th 
rib, left scapular region, and right posterior shoulder 
region.  One 5 x 5 mm. metallic foreign body was noted in the 
left buttock 4 cm. behind the greater trochanter, another 2 x 
20 mm. at level of right 6th rib in posterior axillary line, 
another 2 x 2 mm. in left scapular region, and another 4 mm. 
in the right lateral chest wall.  The veteran also sustained 
a shell fragment wound to the right leg in September 1944.  
Thus, there is no medical evidence that shows that the 
veteran suffered from a left hip injury during service.  

The veteran's original application for compensation dated in 
October 1945 indicated that he was injured in May 1944 and 
received injuries in the back, right arm and shoulder, and 
left butt.  A VA examination in October 1947 indicated that 
the veteran had scar residuals of GSW to the right acromion, 
the right axilla, the left scapula, the left buttock, the 
right knee, and the right upper arm.  

Medical records from HMO Blue dated in September 1997 noted 
that the veteran had a retained foreign body in the left hip 
area suspected of being secondary to shrapnel and a war 
injury. 

At the December 1997 VA examination, the veteran reported 
that while he was in the Army, he was in Italy going through 
barbed wire and a fellow Army soldier stepped behind him on a 
mine showering him with shrapnel.  The shrapnel reportedly 
went into his left buttock and shoulder area.  The veteran 
was hospitalized in Italy for one month and believed that 
there was partial removal of the shrapnel.  The veteran 
stated that he did not have any pain in his hips but did have 
low back pain in the morning which was described as stiffness 
improving as the day progressed.  There was a well-healed, 
nontender faded 4-cm. scar on the left buttock and the lower 
inner quadrant was noted.  The diagnosis was "[r]emote 
shrapnel injury to left buttock and greater tuberosity of 
h."  

X-rays of the veteran's pelvis and left hip in December 1997 
demonstrated a small fragment of shrapnel in the greater 
tuberosity of the left femur.  The impression noted was 
shrapnel in left greater tuberosity.  

At the April 1999 VA examination, the veteran reported stated 
that at that time his shrapnel wound injuries to his 
shoulders and buttocks did not bother him very much.  X-rays 
of the veteran's hips demonstrated retention of metallic 
foreign body in the region of the left greater trochanter.  
The examiner's impression was status post shrapnel injuries 
of the buttocks, with retention of metallic foreign bodies.

At the July 2000 VA examination, physical examination of the 
veteran demonstrated multiple well-healed scars on the 
veteran's upper back and posterior right shoulder as well as 
a well-healed scar on the left buttock.  The veteran was 
diagnosed with "[status post] shrapnel injury upper back and 
buttock, DJD bilateral shoulders, shrapnel injury left 
femur."

The Board notes that the veteran is already service connected 
for residuals of a shell fragment wound to his left buttock.  
The January 1998 rating decision explained that the retained 
foreign body shown in the left hip area was already being 
compensated for under residuals of shell fragment wound to 
the left buttock since the point of entrance was the left 
buttock.

However, the record contains conflicting medical evidence of 
whether or not there is a shell fragment in the left femur.  
The Board notes that a shrapnel fragment has been noted to be 
in the left buttock, the left hip area, in the greater 
tuberosity of the left femur, and in the region of the left 
greater trochanter.  In addition, the July 2000 VA examiner 
diagnosed the veteran with shrapnel injury buttock and left 
femur.     

In view of the conflicting medical evidence, the Board 
concludes that there is an approximate balance of positive 
and negative evidence regarding the question of whether the 
veteran sustained a shrapnel wound to his left femur, claimed 
as left hip.  Therefore, by extending the benefit of the 
doubt to the veteran in this case, the Board finds that 
service connection for is warranted for residuals of a shell 
fragment wound to the left femur. 

III.	Increased Evaluations Residuals of Shell Fragment 
Wounds

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran is appealing disability evaluations for residuals 
of gunshot wounds to both shoulders and left buttock.  
Residuals of gunshot wounds are evaluated on the basis of the 
following factors:  The velocity, trajectory and size of the 
missile which inflicted the wounds; extent of the initial 
injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and current 
objective clinical findings.  All such evidence serves to 
define slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  38 C.F.R. § 
4.56.  

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40.



a.	Residuals of a shell fragment wound to the right 
shoulder

Historically, in March 1946, the RO granted service 
connection for a healed shrapnel wound of the right clavicle, 
axilla, with retained foreign body in the right triceps and 
healed shrapnel wound in the left clavicle.  These 
disabilities were initially rated together as 20 percent 
disabling.  A January 1960 rating decision continued the 20 
percent disability rating for GSW right shoulder area and 
assigned a separate, noncompensable disability rating for GSW 
left shoulder area.    

Because the veteran's right shoulder disability has been 
rated as 20 percent disabling since March 1946, the 
evaluation has been in effect for more than 20 years and is 
protected from being reduced.  38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951 (2004).

The veteran's current 20 percent rating contemplates a 
moderately severe disability under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5304, for injuries to either the 
dominant side or the non-dominant side.  The record indicates 
that the veteran is right handed.  Under DC 5304, Muscle 
Group IV consists of the intrinsic muscles of the shoulder 
girdle, which include the supraspinatus, infraspinatus and 
teres minor, the subscapularis, and the coracobrachialis.  
The function of the muscles in Group IV is stabilization of 
the shoulder against injury in strong movements, holding head 
of humerus in socket, abduction, outward rotation, and inward 
rotation of arm.  

This diagnostic code further provides that for the dominant 
hand, a 30 percent rating is warranted for severe disability.  

At a December 1997 VA examination, the veteran stated that he 
had problems with his shoulders, the right more than the 
left.  The veteran reported that he was undergoing physical 
therapy and had also had cortisol injection to the right 
shoulder.  The veteran complained of pain with the right 
shoulder being more affected than the left.  Physical 
examination of the veteran demonstrated external rotation at 
80 degrees, internal rotation at 90 degrees, and abduction 
and forward flexion at 170 degrees.  Muscle strength was 
noted to be 5/5 and crepitus was noted with movement.

At the April 1999 VA examination, physical examination of the 
shoulders revealed a scar about 5 cm. long, transversely 
placed in the region of the AC joint.  The right shoulder 
showed no atrophy.  Range of motion for the right shoulder 
was within normal limits and painless.  X-rays of the right 
shoulder revealed degenerative joint disease of right 
shoulder and retention of metallic foreign bodies in right 
shoulder.  

At the July 2000 VA examination, the veteran complained of 
bilateral shoulder pain and limited range of motion.  
Physical examination of the veteran revealed multiple well-
healed, non-adherent, scars on the veteran's upper back which 
appeared superficial.  Range of motion exercises revealed 
abduction from zero to 90 degrees, forward flexion from zero 
to approximately 100 degrees accompanied by pain at the 
extremes of movement and by crepitus.  There was no swelling, 
increased heat, or erythema over the shoulder.  Biceps, 
triceps, and rotator cuff strength was 4/5.  The veteran was 
diagnosed with status post shrapnel injury upper back, 
degenerative joint disease bilateral shoulders.  A 
neurological examination found no obvious motor or sensory 
deficits from the shrapnel injuries.

The medical evidence indicates that the veteran's right 
shoulder disability does not meet the criteria for the next 
higher 30 percent evaluation for a severe injury.   The 
evidence indicates that the veteran's right shoulder is 
without ragged, depressed or adherent scars.  There is also 
no indication of loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  There is no indication 
that the right shoulder muscles swell or harden abnormally in 
contraction.  Tests of strength do not indicate severe 
impairment.  In addition, there is no x-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, no 
evidence of adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle, no evidence 
of diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, no visible or measurable 
atrophy, no adaptive contraction of an opposing group of 
muscles, no atrophy of muscle groups not in the track of the 
missile, and no induration or atrophy of an entire muscle.

The Board also finds that an evaluation higher than 20 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Although the July 2000 VA examination report showed 
pain at the extremes of movement, any functional loss due to 
pain has been contemplated under the evaluation assigned for 
degenerative joint disease of the right shoulder.

As such, the criteria for an evaluation in excess of 20 
percent for the service-connected residuals of a gunshot 
wound to the right shoulder have not been met, and the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.	Residuals of a shell fragment wound to the left 
buttock

Because the veteran's left buttock disability has been rated 
as 20 percent disabling since January 1960, the evaluation 
has been in effect for more than 20 years and is protected 
from being reduced.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951 (2004).

The veteran's current 20 percent rating contemplates a 
moderate disability under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5317.  Under DC 5317, Muscle Group XVII consists of the 
gluteus maximus, the gluteus medius, and the gluteus minimus 
muscles.  The function of the muscles in group XVII is 
extension of the hip, abduction of the thigh, elevation of 
the opposite of the pelvis, tension of the fascia lata and 
iliotibial (Maissat's band, acting with the tensor vaginae 
femoris of the anterior thigh group of muscles, Muscle Group 
XIV, in postural support of the body steadying the pelvis 
upon the head of the femur and condyles of the femur on the 
tibia).  

This diagnostic code further provides that a 40 percent 
rating is warranted for moderately severe disability, and a 
50 percent rating is warranted for severe disability.

At the December 1997 VA examination, a well-healed, nontender 
faded 4-cm. scar on the left buttock and the lower inner 
quadrant was noted.  Flexion of bilateral hips was 120 
degrees with full extension, adduction was 20 degrees, 
abduction was 40 degrees, external and internal rotation was 
60 degrees and 40 degrees.  Straight leg raising and Faber 
tests were negative bilaterally.  Muscle strength in the 
lower extremities was 5/5.  The veteran was diagnosed with 
remote shrapnel injury to left buttock and greater tuberosity 
of left hip.

At the April 1999 VA examination, physical examination of the 
veteran's hips revealed a scar about 3 cm. long in the left 
buttock.  There was no muscle atrophy or tenderness.  The 
scars were not adherent.  The other scars were too small to 
detect.  Range of motion exercises of the hips demonstrated 
flexion at 70 degrees, extension at zero degrees, abduction 
at 45 degrees, and adduction at 15 degrees, external rotation 
at 45 degrees, and internal rotation at 5 degrees.  X-rays of 
the hips revealed retention of metallic foreign body in the 
region of the left greater trochanter.  The veteran was 
diagnosed with status post shrapnel injuries of the buttocks, 
with retention of metallic foreign bodies.  

At the July 2000 VA examination, physical examination of the 
veteran revealed a well healed, non-adherent scar on the 
veteran's left buttock which appeared superficial.  The 
veteran was diagnosed with status post shrapnel injury 
buttock and shrapnel injury left femur.  A neurological 
examination found no obvious motor or sensory deficits from 
the shrapnel injuries.

The medical evidence indicates that the veteran's left 
buttock disability does not meet the criteria for the next 
higher 40 percent evaluation for a moderately severe injury.   
The evidence indicates that there are no indications of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles.  Tests of strength and endurance did not 
demonstrate positive evidence of impairment.

The Board also finds that an evaluation higher than 20 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Any functional loss due to pain has been 
contemplated in the currently assigned 20 percent evaluation, 
and the provisions of 38 C.F.R. § 4.40 and § 4.45 do not 
provide any basis for an evaluation in excess of 20 percent 
for the veteran's left buttock disability.

As such, the criteria for an evaluation in excess of 20 
percent for the service-connected residuals of a shell 
fragment wound to the left buttock have not been met, and the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
c.	Residuals of a shell fragment wound to the left 
shoulder

The veteran's current noncompensable rating contemplates a 
slight disability under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5302, for injuries to either the dominant side or non-
dominant side.  Under DC 5302, Muscle Group II consists of 
the extrinsic muscles of the shoulder girdle, which include 
the pectoralis major II (costosternal), latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi), pectoralis minor, 
and rhomboid. The function of the muscles in group II affect 
the depression of arm from vertical overhead to hanging at 
side, downward rotation of scapula, and latissimus dorsi and 
teres major also act with Group III muscles in the forward 
and backward swing of arm.  

This diagnostic code further provides that for the non-
dominant hand, a 20 percent rating is warranted for moderate 
or moderately severe disability, and a 30 percent rating is 
warranted for severe disability.

As noted above, the service medical records reveal that in 
May 1944 the veteran sustained multiple (five) wounds, 
moderately severe, all penetrating, ranging from 1 to 3 cm. 
in length to his left buttock, right posterior axillary fold 
at level of 6th rib, left scapular region, and right 
posterior shoulder region.  One 2 x 2 mm. foreign body was 
noted in left scapular region.  

At the December 1997 VA examination, external rotation was 70 
degrees, internal rotation was 90 degrees, and abduction and 
forward flexion was 170 degrees.  Crepitus was noted with 
movement.  Muscle strength was 5/5 and there was no point 
tenderness noted.  

At the April 1999 VA examination, the shoulders revealed a 
scar measuring about 5 cm. long medial to the superior angle 
of the left scapula.  The left shoulder showed no atrophy.  
Range of motion exercises for the left shoulder demonstrated 
flexion and abduction elevation lacking 45 degrees, external 
rotation at zero degrees, internal rotation at 45 degrees, 
and extension at 40 degrees.  Pain was noticed at the end of 
the range of motion.  

At the July 2000 VA examination, the veteran complained of 
bilateral shoulder pain greater on the left and limited range 
of motion.  Physical examination of the veteran revealed 
multiple well-healed, non-adherent, scars on the veteran's 
upper back which appeared superficial.  Range of motion 
exercises revealed abduction from zero to 90 degrees, forward 
flexion from zero to approximately 100 degrees accompanied by 
pain at the extremes of movement and by crepitus.  There was 
no swelling, increased heat, or erythema over the shoulder.  
Biceps, triceps, and rotator cuff strength was 4/5.  The 
veteran was diagnosed with status post shrapnel injury upper 
back, degenerative joint disease bilateral shoulders.  A 
neurological examination found no obvious motor or sensory 
deficits from the shrapnel injuries.

The medical evidence indicates that the veteran's left 
shoulder disability meets the criteria for the next higher 20 
percent evaluation for a moderate injury.   The evidence 
indicates that the veteran's left shoulder injury was a deep 
penetrating wound of short track from a shrapnel fragment 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The record also 
indicates that the veteran complained of left shoulder pain.  
In addition, there is evidence of an entrance scar indicating 
short track of missile through muscle tissue. 

That being said, the Board notes that there is no evidence 
that the veteran's left shoulder disability meets the next 
higher 30 percent evaluation for severe injury.  The evidence 
indicates that the left shoulder is without ragged, depressed 
or adherent scars.  There is also no indication of loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  There is no indication that the left shoulder 
muscles swell or harden abnormally in contraction.  Tests of 
strength do not indicate severe impairment.  In addition, 
there is no x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, no evidence of adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle, no evidence of diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests, no visible or measurable atrophy, no 
adaptive contraction of an opposing group of muscles, no 
atrophy of muscle groups not in the track of the missile, and 
no induration or atrophy of an entire muscle.

The Board also finds that an evaluation higher than 20 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Although the July 2000 VA examination report showed 
pain at the extremes of movement, any functional loss due to 
pain has been contemplated under the evaluation assigned for 
degenerative joint disease of the left shoulder.

As such, the criteria for an evaluation of 20 percent for the 
service-connected residuals of a shell fragment wound to the 
left shoulder have been met.  



ORDER

Entitlement to service connection for residuals of a shell 
fragment wound to the left femur with retained foreign body 
is granted.

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a gunshot wound to the right 
shoulder is denied.

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a gunshot wound to the left buttock 
is denied.

Entitlement to a 20 percent evaluation for residuals of a 
gunshot wound to the left shoulder is granted subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

As described above, the Board grants service connection for 
residuals of a shell fragment wound to the left femur with 
retained foreign body.  The TDIU claim is directly impacted 
by the RO's resolution of the proper rating the veteran 
should receive for this disability.  When a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Therefore, the Board may not properly review the 
veteran's claim for entitlement to TDIU until the RO 
determines the proper rating for the veteran's left femur 
disability.  

Accordingly, the case is hereby REMANDED for the following 
action:

After assigning the proper rating for the 
veteran's left femur disability, the AMC 
should undertake any other development 
deemed essential, and readjudicate the 
veteran's claim of entitlement to a TDIU.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


